PTC Services Agreement        

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



PTC CONSULTING SERVICES AGREEMENT

--------------------------------------------------------------------------------

 


This Consulting Services Agreement (together with all attachments hereto, this
“Agreement”), effective as of September 18, 2017 (the “Effective Date”), is made
by and between PTC Therapeutics, Inc. (“PTC” or the “Company”) and Geoffrey
McDonough, M.D. (the “Consultant”).


WHEREAS, the Consultant has served as a member of the Board of Directors of PTC
(the “Board”), and in such capacity has participated in the oversight of PTC and
its activities, until his resignation from the Board effective as of the
Effective Date;


WHEREAS, the purpose of this Agreement is to set forth the terms and conditions
governing (i) Consultant’s rendering consulting services to PTC in an advisory
and/or oversight capacity, in exchange for the consideration as further
described in this Agreement, and (ii) various related matters, including without
limitation Consultant’s obligations to protect information and property which is
confidential and proprietary to PTC and its affiliated entities.


NOW THEREFORE, PTC and Consultant agree as follows:
 
SERVICES AND NATURE OF ENGAGMENT
Services. Consultant shall perform advisory and/or oversight services for PTC,
its management and/or the Board, as reasonably requested from time to time (the
“Services”). Consultant shall also provide such other Services as the parties
may mutually agree. Consultant represents that he is capable of properly
performing the Services.
Independent Contractor Status. The Consultant understands and agrees that he is
engaged herein as an independent contractor, and not an employee of the Company.
The Consultant shall retain control over the manner and method by which he
provides the Services and shall not be subject to the control or direction of
the Company, except that the Company may specify the general services that the
Company engages Consultant to perform. Consultant specifically acknowledges and
agrees that he has the requisite knowledge, expertise, experience, training and,
if applicable, license(s) and/or certification(s), to perform the Services, and
that the Company will not provide Consultant with any training concerning the
manner or methods of performance of the Services.
No Employment Relationship. Nothing in this Agreement shall create any contract
or relationship of employment between the Consultant and the Company or render
the Consultant an employee of the Company. The Consultant shall be deemed an
independent contractor and not an employee of the Company for all purposes,
including all federal/national, state/regional and local laws pertaining to
income taxes, withholding taxes, social security, unemployment compensation,
workers compensation/employers’ liability or any other rights, benefits, or
obligations relating to employment. The Consultant specifically understands and
agrees that he: (i) shall not receive a salary or any health, welfare, or other
benefits provided by the Company to its employees; (ii) is not entitled to
submit any claim for injury or illness either directly to the Company or under
any workers’ compensation/employers’ liability coverage maintained by the
Company; and (iii) shall, in relation to the Services rendered pursuant to this
Agreement, receive an IRS Form 1099 (or equivalent) from the Company with
respect to his compensation for the Services, and it shall be the Consultant’s
sole responsibility to report and to pay all applicable income taxes on all
payments made to the Consultant by the Company under this Agreement, and the
Company shall not withhold any taxes except to the extent required by applicable
law. The Consultant shall not, at any time, represent to others that he is, nor
will he hold himself out to be, an employee of the Company. The Consultant is
not authorized to bind the Company or to incur any obligation or liability on
behalf of the Company.
COMPENSATION
As Consultant’s total cash compensation for Consultant’s Services hereunder, PTC
shall pay Consultant $292 (TWO HUNDRED NINETY TWO UNITED STATED DOLLARS) per
hour spent performing the Services. Consultant shall send all invoices for
Services via email to accountspayable@ptcbio.com, sguzman@ptcbio.com and
mboulding@ptcbio.com. Such invoices shall contain a general description of the
Services performed and the dates and hours of performance.
In addition, the outstanding options to purchase common stock of PTC
issued/granted to Consultant prior to the Effective Date based on his prior
services as a member of the Board shall be treated as set forth on Schedule A
hereto (the “Equity Awards”).
In addition to the foregoing amount, PTC shall pay Consultant for (i) all
reasonable and necessary travel expenses (other than ordinary commuting
expenses) incurred by Consultant at the prior request of PTC in providing the
Services, and (ii) other expenses pre-approved in writing by an authorized PTC
representative that are necessary to performance of the Services.


- 1 -



--------------------------------------------------------------------------------

PTC Consulting Services Agreement        

--------------------------------------------------------------------------------





Payment for such expenses shall be made to Consultant within 45 calendar days of
receipt by PTC of invoices and receipts substantiating such expenses and
detailing the services to which they relate, and PTC shall then have no further
obligation to Consultant for such expenses.
Consultant shall keep or cause to be kept full, timely and accurate records in
reasonable form and detail and to which PTC and its designated employees, agents
or representatives shall have access at any reasonable time for auditing
purposes. When requested by PTC, Consultant shall be required to report on the
status of its work on the Services in a manner satisfactory to PTC.
NO CONFLICTS
Throughout the term of this Agreement the parties hereto agree that the type of
services to be rendered hereunder by Consultant are not exclusive to PTC.
Consultant, during the term of this Agreement, may accept from others,
concurrent consulting work provided that such consulting work does not in any
way interfere with the Services Consultant is required to perform under this
Agreement and is not a breach of any of Consultant’s obligations under this
Agreement. Notwithstanding the foregoing, Consultant represents that (i) he has
not, and will not during the term of this Agreement, enter into any agreement or
relationship that would interfere with or prevent his performance under this
Agreement, (ii) by entering into and performing this Agreement, he is not and
will not be violating any agreement or arrangement with any third parties, and
(iii) that during the term of this Agreement he will not solicit or divert
business, customers or employees of PTC on behalf of Consultant, himself or any
other business.
CONFIDENTIALITY
(a) In providing consulting services to PTC pursuant to this Agreement,
Consultant may have continued access to or acquire PTC’s confidential or
proprietary information, including without limitation information that pertains
to PTC’s employees, products, sales/marketing/distribution activities,
processes, equipment, programs, development efforts, therapeutic targets,
compounds, assays, know-how, or plans (“Proprietary Information”). Consultant
agrees not to disclose any Proprietary Information to third parties or to use
any Proprietary Information for any purpose other than performance of the
Services.
(b) Proprietary Information subject to the foregoing paragraph does not include
information Consultant can demonstrate: (i) is or later becomes available to the
public through no breach of this Agreement by Consultant; (ii) is obtained by
Consultant from a third party who Consultant had a commercially reasonable basis
to believe had the legal right to disclose the information to Consultant; (iii)
is already in the possession of Consultant on the Effective Date; or (iv) is
required to be disclosed by law, government regulation, or court order;
provided, however, that Consultant shall use his best efforts to provide PTC
with notice and an opportunity to oppose or limit such disclosure.
(c) Consultant shall not disclose to PTC any confidential information of other
parties without the prior written consent of PTC.
(d) Consultant agrees to promptly return, upon termination of this Agreement or
at any other time, upon request by PTC, all Proprietary Information and all
other materials in Consultant’s possession that were either (i) supplied by PTC
or its representatives in conjunction with the Services or (ii) generated by
Consultant in the performance of the Services and contain or reference
Proprietary Information. This obligation of return of materials is in addition
to, and shall not be construed to limit, any deliverables with respect to the
Services.
INTELLECTUAL PROPERTY
(a) Consultant hereby assigns to PTC any right, title, and interest Consultant
may have in any know-how, invention, discovery, improvement, or other
intellectual property which Consultant develops during the course of and as a
direct result of performing the Services. Any intellectual property assignable
to PTC pursuant to the preceding sentence is hereinafter referred to as “PTC
Intellectual Property”. Upon the request of PTC, Consultant shall (i) provide
such documentation relating to any PTC Intellectual Property, and (ii) execute
such further assignments, documents, and other instruments, as may be necessary
to assign PTC Intellectual Property to PTC and to assist PTC in applying for,
obtaining and enforcing patents or other rights in the United States and in any
foreign country with respect to any PTC Intellectual Property. PTC will bear the
cost of preparation of all patent or other applications and assignments, and the
cost of obtaining and enforcing all patents and other rights to PTC Intellectual
Property. Consultant hereby designates PTC as agent, and grants to PTC a power
of attorney with full power of substitution, for the purpose of effecting the
foregoing assignments. Consultant agrees not to publish any PTC Intellectual
Property without the prior written consent of PTC.
TERM AND TERMINATION
(a) Unless terminated earlier pursuant to the following paragraphs, this
Agreement shall terminate on the date which is exactly six months after the
Effective Date (the Effective Date through such termination date being the
“Term”) or such lesser period as PTC and the Consultant may mutually agree. The
parties may extend the Term by mutual written agreement.
(b) Either party may terminate this Agreement at any time on thirty days’
written notice.
(c) Termination of this Agreement under this section shall not affect (i) PTC’s
obligation to pay for services previously performed by Consultant or expenses
reasonably incurred by Consultant for which Consultant is entitled to
reimbursement under this Agreement, (ii) Consultant’s rights relating to the
Equity Awards which survive termination per their express terms and the




- - 2 - -



--------------------------------------------------------------------------------

PTC Consulting Services Agreement        

--------------------------------------------------------------------------------





express terms of this Agreement or (iii) Consultant’s continuing obligations to
PTC under the Confidentiality, Intellectual Property, Term and Termination, and
Miscellaneous sections of this Agreement. However, except as specifically set
forth in this paragraph, Consultant shall not be entitled to any form of
continuing compensation or other remuneration of any nature following the
termination of this Agreement.
MISCELLANEOUS
(a) Failure of any party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Agreement
shall not be deemed a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term or condition or of any other term or
condition of this Agreement, unless such waiver is contained in a writing signed
by or on behalf of the waiving party.
(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New Jersey, U.S.A., without application of the
conflicts of law provisions thereof.
(c) PTC may assign its rights and obligations hereunder (i) to any person or
entity who succeeds to all or substantially all of PTC’s business or that aspect
of PTC’s business in which Consultant is principally involved, or (ii) to any
affiliate wholly-owned by or under common control with PTC. Consultant’s rights
and obligations under this Agreement are of a personal nature and therefore may
not be assigned without the prior written consent of PTC.
(d) This Agreement shall inure to the benefit of and be binding upon the
respective heirs, executors, successors, representatives, and authorized assigns
of the parties, as the case may be.
(e) The relationship created by this Agreement shall be that of third party
contractor, and, as such, the Consultant shall be responsible for the payment of
all taxes including, but not limited to, social security and income tax relating
to the rendering of the Services and compensation paid to the Consultant
pursuant to the terms of this Agreement. Consultant shall not be entitled to any
rights, benefits, or privileges of PTC employees, nor shall Consultant have any
authority to bind or act as agent for PTC or its employees for any purpose.
(f) Consultant acknowledges that any breach or threatened breach of the terms or
conditions of this Agreement will result in substantial, continuing and
irreparable injury to PTC. Therefore, Consultant agrees that, in addition to any
other remedy that may be available to PTC, PTC shall be entitled to injunctive
or other equitable relief by a court of appropriate jurisdiction in the event of
any breach or threatened breach of this Agreement, and Consultant waives any
requirements relating to the posting of bond or other surety in connection with
such injunctive or equitable relief.
(g) Notice or payments given by one party to the other hereunder shall be in
writing and deemed to have been properly given or paid if deposited with the
United States Postal Service, registered or certified mail, addressed as
follows:

If to PTC:

PTC Therapeutics
Attention: Legal Department
100 Corporate Court
Middlesex Business Center
South Plainfield NJ 07080

with an email copy to: legal@ptcbio.com

If to Consultant:

Geoffrey McDonough, M.D.
303 Franklin St.
Newton, MA 02458


(h) Consultant represents and warrants that he has never been: (i) excluded,
barred from participation in, or sanctioned by any state or federal health care
program, including Medicare or Medicaid in the United States, or any similar
programs in any other country; (ii) the recipient of a criminal conviction
related to any such health care program; or (iii) Debarred (as defined below) or
under investigation by any regulatory authority for Debarment action.
 Consultant will not knowingly use the services of any person who has been
Debarred, in any capacity, in connection with the Services.  Consultant shall
notify PTC in the event that he shall become subject to any of the conditions
set forth in this subparagraph (h) during or after the term of this Agreement,
and provide PTC upon request with a list of the full names of all persons who
have or will supervise, administer or perform any Services. The foregoing
obligation shall survive the termination or expiration of this Agreement.
 “Debarred” or “Debarment” in relation to a person or an entity means, as
applicable, a person or entity subject to limitations or any form of endorsement
(x)




- - 3 - -



--------------------------------------------------------------------------------

PTC Consulting Services Agreement        

--------------------------------------------------------------------------------





under the Generic Drug Enforcement Act or by the FDA (including persons or
entities required to be listed under Section 306(k)(2) of the U.S. Food, Drug
and Cosmetic Act), or (y) under any competent regulatory authority or other
recognized national, multi-national or industry body.


(i) Except as expressly set forth herein (and except for the Separation
Agreement), this Agreement replaces all previous agreements and the discussions
relating to the subject matters hereof and constitutes the entire agreement
between PTC and Consultant with respect to the subject matters of this
Agreement; provided, however, that the Equity Awards shall be governed
exclusively by the terms of a separate stock option or equity
certificate/agreement and the applicable PTC equity plan documents, as amended
or otherwise modified by this Agreement. This Agreement may not be modified in
any respect by any verbal statement, representation, or agreement made by any
employee, officer, or representative of PTC, or by any written documents unless
it is signed by an officer of PTC and by Consultant.
(j) If any term or provision of this Agreement is deemed invalid, contrary to,
or prohibited under applicable laws or regulations of any jurisdiction, the
remainder of this Agreement shall remain in effect, and the relevant term or
provision shall be limited to the maximum permissible extent.
JURY TRIAL WAIVER
The parties agree to waive any right to a trial by jury regarding any dispute,
claim or cause of action arising out of, concerning, or related to, this
Agreement or the Services.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.


CONSULTANT:


/s/ Geoffery McDonough_________
Geoffrey McDonough, M.D.
Date: September 18, 2017




PTC THERAPEUTICS, INC.
 


/s/ Mark E. Boulding_____________
Name: Mark E. Boulding
Title: EVP & CLO
Date: September 18, 2017






- - 4 - -



--------------------------------------------------------------------------------






Schedule A
STOCK OPTIONS


    
Complete List of Stock Options (the “Stock Options”)


(i)    stock options to purchase 12,000 shares granted on January 3, 2017 with
an exercise price of $11.23 per share, comprised of:


(x) 8,000 which have vested but remained unexercised; and


(y) 4,000 which remain unvested;


(ii)    stock options to purchase 12,000 shares granted on January 4, 2016 with
an exercise price of $30.86 per share, all of which have vested but remained
unexercised;


(iii)    stock options to purchase 12,000 shares granted on January 2, 2015 with
an exercise price of $51.00 per share, all of which have vested but remained
unexercised;


(iv)    stock options to purchase 10,000 shares granted on January 28, 2014,
with an exercise price of $27.05 per share, all of which have vested but
remained unexercised; and


(v)    stock options to purchase 30,000 shares granted on May 15, 2013, with an
exercise price of $10.85 per share, all of which have vested but remained
unexercised.


Vesting and Exercisability of Stock Options; Withholding Obligations:


(i) vesting:


The Stock Options shall continue to vest per the regular schedule set forth in
the applicable stock option agreement/certificate and related documentation,
from the Effective Date through and including the date this Agreement is
terminated in accordance with its terms, based on Consultant’s continuity of
services under this Agreement.


(ii) exercise period:


During the Term, consistent with and subject to the terms of the applicable
stock option agreement/certificate and related documentation, Consultant shall
have the right to exercise the vested portion of the Stock Options; provided,
however, that in no event may Consultant exercise any such options beyond the
date that is ten (10) years from the initial grant date of any such options as
set forth in the applicable option agreement or certificate. Following the Term,
Consultant’s right to exercise the vested portion of the Stock Options shall be
as set forth in the applicable stock option agreement/certificate and related
documentation,


(iii) withholding obligations:


When and if Consultant exercises any Stock Options, PTC shall require him to
satisfy any applicable income and tax withholding obligations prior to PTC’s
issuance of any shares with respect to such options.






- 5 -

--------------------------------------------------------------------------------





Certification of Insider Trading Policy:


Consultant will read and execute PTC’s current “Consultant Certification
Regarding Insider Trading Policy”.




- - 6 - -

